              Case 2:20-cv-01491-RSM Document 36 Filed 02/05/21 Page 1 of 2




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7   BROOKS SPORTS, INC., a Washington
     corporation,                                       CASE NO. 2:20-cv-1491 RSM
 8
                                  Plaintiff,
 9                                                      ORDER GRANTING STIPULATED
     v.                                                 MOTION FOR EXTENSION OF TIME TO
10                                                      AMEND COMPLAINT AND FILE JOINT
     SPARC Group, LLC, a Delaware limited               STATUS REPORT
11   liability company,
12
                                  Defendants.
13

14          This matter having come before the Court on the parties’ Stipulated Motion for Extension

15   of Time to Amend Complaint and file Joint Status Report, the Court, having reviewed the Stipulated

16   Motion hereby extends the following deadlines:

17          Plaintiff’s deadline to amend its complaint: March 1, 2021;

18          Defendant’s deadline to respond to amended complaint: within 45 days of filing; and

19          Joint Status Report deadline: within 20 days of Defendant’s response to the First Amended

20          Complaint.

21          SO ORDERED.

22          DATED this 5th day of February, 2021.

23

24

25
                                                 A
                                                 RICARDO S. MARTINEZ
26                                               CHIEF UNITED STATES DISTRICT JUDGE

     ORDER GRANTING STIPULATED MOTION FOR
     EXTENSION OF TIME TO AMEND COMPLAINT AND
                                                                          SUMMIT LAW GROUP, PLLC
                                                                           315 FIFTH AVENUE SOUTH, SUITE 1000
     FILE JOINT STATUS REPORT - 1                                           SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-cv-1491 RSM                                                   Telephone: (206) 676-7000
                                                                                    Fax: (206) 676-7001
                Case 2:20-cv-01491-RSM Document 36 Filed 02/05/21 Page 2 of 2




 1
     Presented By:
 2
     SUMMIT LAW GROUP, PLLC
 3

 4   By s/ Diana Siri Breaux
         Diana Siri Breaux, WSBA #46112
 5       Hathaway Burden, WSBA #52970
         315 Fifth Avenue S., Suite 1000
 6       Seattle, WA 98104
         dianab@summitlaw.com
 7       hathawayb@summitlaw.com
 8
     PATTERSON BELKNAP WEBB &
 9   TYLER, LLP
10   Geoffrey Potter (Pro Hac Vice Pending)
     Aron Fischer (Pro Hac Vice Pending)
11   Lachlan S. Campbell-Verduyn (Pro Hac Vice Pending)
     1133 Avenue of the Americas
12   New York, NY 10036
13   gpotter@pbwt.com
     afischer@pbwt.com
14   lcampbellverduyn@pbwt.com
15
     Attorneys for Plaintiff
16

17   4837-1086-1531, v. 1

18

19

20

21

22

23

24

25

26

     ORDER GRANTING STIPULATED MOTION FOR
     EXTENSION OF TIME TO AMEND COMPLAINT AND
                                                             SUMMIT LAW GROUP, PLLC
                                                              315 FIFTH AVENUE SOUTH, SUITE 1000
     FILE JOINT STATUS REPORT - 2                              SEATTLE, WASHINGTON 98104-2682
     CASE NO. 2:20-cv-1491 RSM                                      Telephone: (206) 676-7000
                                                                       Fax: (206) 676-7001
